IN THE SUPREME COURT OF TENNESSEE
                                  AT NASHVILLE
                               October 6, 2006 Session

              STATE OF TENNESSEE v. PAUL DENNIS REID, JR.

                    Automatic Appeal from the Court of Criminal Appeals
                           Criminal Court for Davidson County
                        No. 97-C-1836    Cheryl Blackburn, Judge



                 No. M2003-00539-SC-DDT-DD - Filed on December 27, 2006



ADOLPHO A. BIRCH , JR. SP . J., concurring and dissenting.

        I concur in the conclusion of the majority that Reid's convictions should be affirmed. As to
the sentences of death, however, I respectfully dissent. I continue to adhere to my view, expressed
many times before, that the comparative proportionality review protocol currently embraced by the
majority is inadequate to shield defendants from the arbitrary and disproportionate imposition of the
death penalty. See State v. Reid, 164 S.W.3d 286, 323-325 (Tenn. 2005)(Birch, J., concurring and
dissenting), and cases cited therein. Accordingly, I respectfully dissent from that portion of the
majority opinion affirming the imposition of the death penalty in this case.

        Aside from the above, I would urge the Executive to follow the lead of California and
Florida, whose Governors have suspended executions by lethal chemical until in-depth investigations
can be conducted into the propriety of using a certain chemical as a killing agent. I am led to believe
that Tennessee includes the same lethal chemical(s) in its protocol as do California and Florida.




                                                       ___________________________________
                                                       ADOLPHO A. BIRCH , JR., SPECIAL JUSTICE